DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities:  in lines 1-2 “respective ones of the one or more” should read --respective one or ones of the one or more--.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  in lines 1-2 “respective ones of the one or more” should read --respective one or ones of the one or more--.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  in both line 1 and lines 2-3 “respective ones of the one or more” should read --respective one or ones of the one or more--.  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  in lines 1-2 “respective ones of the one or more” should read --respective one or ones of the one or more--.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  in lines 1-2 “respective ones of the one or more” should read --respective one or ones of the one or more--.  Appropriate correction is required.
Claim 16 objected to because of the following informalities:  in both line 1 and lines 2-3 “respective ones of the one or more” should read --respective one or ones of the one or more--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 11-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brine (US 4784355 A).
Re claim 1, Brine discloses an apparatus (Figs. 2-3), comprising: a multi-segment chine (Figs. 2-3, segments 18, 22, and 12; a chine is defined as “a longitudinal line of sharp change in the cross-section profile of the fuselage or similar body”, see https://en.wikipedia.org/wiki/Chine_(aeronautics); segments 18, 22, and 12 change from left to right, which is a longitudinal direction, to a sharp line) coupled to a nacelle (Fig. 1, chine is at least indirectly coupled to nacelles 11), the multi-segment chine including a first segment (12) and a second segment (18), the first segment (12) oriented along a fore-aft direction (Fig. 2, left-right is a fore-aft direction of the aircraft body in which segment 12 is oriented), the first segment (12) translatable relative to the nacelle along the fore-aft direction (from Figs. 2 to 3 segment 12 translates left-right, or fore-aft), the first segment including one or more first airflow Fig. 3, 72; Col. 4, line 46), the second segment (18) fixedly coupled to the nacelle (fixed is defined as “fasten, fix, secure (cause to be firmly attached)”, see http://wordnetweb.princeton.edu/perl/webwn?s=fixed; 18 is fixed to wing 10 through pivot point 56; the wing is coupled to a nacelle 11 at least through intermediate members as shown in Fig. 1), the second segment oriented along the fore-aft direction (Fig. 2, left-right is a fore-aft direction of the aircraft body in which segment 18 is oriented), the second segment including one or more second airflow openings (Fig. 3, 70; Col. 4, line 46), the second segment substantially coplanar (coplanar is defined as “being or operating in the same plane” see https://www.dictionary.com/browse/coplanar) with the first segment (Fig. 2, the top surfaces of segments 18 and 12 are substantially coplanar).
Re claim 2, Brine discloses the apparatus of claim 1, wherein the fore-aft direction is substantially parallel to a central axis of the nacelle (Fig. 1, the segments move along the fairings 28, which is substantially parallel to a fore-aft direction of the nacelles 11).
Re claim 3, Brine discloses the apparatus of claim 1, wherein the first segment is translatable along the fore-aft direction (Figs. 2 to 3, show translation right-left, or fore-aft) between a first position (Fig. 2) in which a leading edge of the first segment (left side of segment 12) is spaced from a leading edge of the nacelle by a first distance (Fig. 1), and a second position (Fig. 3) in which the leading edge of the first segment (left side of segment 12) is spaced from the leading edge of the nacelle by a second distance greater than the first distance (from Fig. 2 to 3 the leading edge of the segment 12 moves away from the leading edge of the nacelle, increasing the distance).
Re claim 4, Brine discloses the apparatus of claim 3, wherein the first segment (12) covers respective ones of the one or more second airflow openings (Fig. 2, first segment 12 covers the opening 70, which is shown in Fig. 3, by closing the gap between segment 12 and segment 18) when the first segment is in the first position (Fig. 2 shows first position).
Re claim 5, Brine discloses the apparatus of claim 4, wherein the second segment (18) covers respective ones of the one or more first airflow openings (Fig. 2, second segment 18 covers the opening 72, which is shown in Fig. 3 as the space between 12 and 22, by covering the gap between segment 12 and segment 22) when the first segment is in the first position (Fig. 2 shows first position).
Re claim 8, Brine discloses the apparatus of claim 3, wherein the multi-segment chine is configured to: generate a first vortex when the first segment is in the first position (a vortex would be generated by segment 12 in the first position in Fig. 2 under certain conditions of airflow over the segment); and generate a second vortex when the first segment is in the second position (a vortex would be generated by segment 12 in the second position in Fig. 3 under certain conditions of airflow over the segment), the second vortex differing from the first vortex (one of ordinary skill in the art would recognize that the vortices generated would be different from each other by nature of the segments being in different positions).
Re claim 11, Brine discloses a method, comprising: translating a first segment of a multi-segment chine (Figs. 2-3, segments 18, 22, and 12; a chine is defined as “a longitudinal line of sharp change in the cross-section profile of the fuselage or similar body”, see https://en.wikipedia.org/wiki/Chine_(aeronautics); segments 18, 22, and 12 change from left to right, which is a longitudinal direction, to a sharp line) coupled to a nacelle (Fig. 1, chine is at least indirectly coupled to nacelles 11), the first segment (12) oriented along a fore-aft direction (Fig. 2, left-right is a fore-aft direction of the aircraft body in which segment 12 is oriented), the first segment (12) translatable relative to the nacelle along the fore-aft direction (from Figs. 2 to 3 segment 12 translates left-right, or fore-aft), the first segment including one or more first airflow openings (Fig. 3, 72; Col. 4, line 46), the first segment (12) also translatable relative to a second segment (18) of the multi- segment chine (from Figs. 2 to 3 segment 12 translates away from segment 18), the second segment (18) fixedly coupled to the nacelle (fixed is defined as “fasten, fix, secure (cause to be firmly attached)”, see http://wordnetweb.princeton.edu/perl/webwn?s=fixed; 18 is fixed to wing 10 through pivot point 56; the wing is coupled to a nacelle 11 at least through intermediate members as shown in Fig. 1), the second segment oriented along the fore-aft direction (Fig. 2, left-right is a fore-aft direction of the aircraft body in which segment 18 is oriented), the second segment including one or more second airflow openings (Fig. 3, 70; Col. 4, line 46), the second segment substantially coplanar (coplanar is defined as “being or operating in the same plane” see https://www.dictionary.com/browse/coplanar) with the first segment (Fig. 2, the top surfaces of segments 18 and 12 are substantially coplanar).
Re claim 12, Brine discloses the method of claim 11, wherein the fore-aft direction is substantially parallel to a central axis of the nacelle (Fig. 1, the segments move along the fairings 28, which is substantially parallel to a fore-aft direction of the nacelles 11).
Re claim 13, Brine discloses the method of claim 11, wherein translating the first segment includes translating the first segment along the fore-aft direction (Figs. 2 to 3, show translation right-left, or fore-aft) between a first position (Fig. 2) in which a leading edge of the first segment (left side of segment 12) is spaced from a leading edge of the nacelle by a first distance (Fig. 1), and a second position (Fig. 3) in which the leading edge of the first segment (left side of segment 12) is spaced from the leading edge of the nacelle by a second distance greater than the first distance (from Fig. 2 to 3 the leading edge of the segment 12 moves away from the leading edge of the nacelle, increasing the distance).
Re claim 14, Brine discloses the method of claim 13, wherein the first segment (12) covers respective ones of the one or more second airflow openings (Fig. 2, first segment 12 covers the opening 70, which is shown in Fig. 3, by closing the gap between segment 12 and segment 18) when the first segment is in the first position (Fig. 2 shows first position).
Re claim 15, Brine discloses the method of claim 14, wherein the second segment (18) covers respective ones of the one or more first airflow openings (Fig. 2, second segment 18 covers the opening 72, which is shown in Fig. 3 as the space between 12 and 22, by covering the gap between segment 12 and segment 22) when the first segment is in the first position (Fig. 2 shows first position).
Re claim 18, Brine discloses the method of claim 13, further comprising: generating a first vortex via the multi-segment chine when the first segment is in the first position (a vortex would be generated by segment 12 in the first position in Fig. 2 during normal and usual operation of the aircraft); and generating a second vortex via the multi-segment chine when the first segment is in the second position (a vortex would be generated by segment 12 in the second position in Fig. 3 during normal and usual operation of the aircraft), the second vortex differing from the first vortex (one of ordinary skill in the art would recognize that the vortices generated would be different from each other by nature of the segments being in different positions relative to the air stream).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brine, in view of Vauchel (US 20100269511 A1).
Re claim 7, Brine discloses the apparatus of claim 3, but fails to disclose wherein the first segment is positioned within a slot formed in an outer surface of the nacelle, the slot oriented along the fore-aft direction, the first segment translatable within the slot between the first position and the second position.
However, Vauchel teaches wherein the first segment (Fig. 5, 1a) is positioned within a slot (Para. 0047, “this intermediate member defining a housing 27 able to accommodate the upstream edge 11 of the outer wall 1a”) formed in an outer surface of the nacelle (Fig. 5, nacelle 13), the slot oriented along the fore-aft direction (Fig. 5, left-right is fore-aft of the nacelle), the first segment translatable within the slot between the first position (Fig. 5, 1a is in a forward, first position) and the second position (Fig. 7, 1a is in an aft, second position in which the distance from the leading edge of the first segment to the leading edge of the nacelle is greater than in the first position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brine by having the first segment positioned within a slot formed in an outer surface of the nacelle, the slot oriented along the fore-aft direction, the first segment translatable within the slot between the first position and the second position as disclosed by Vauchel. One of ordinary skill in the art would have been motivated to make this modification to provide “various nozzle cross sections desired for various phases of flight of an aircraft” (Vauchel, para. 0056).
Re claim 17, Brine discloses the method of claim 13, but fails to disclose wherein the first segment is positioned within a slot formed in an outer surface of the nacelle, the slot oriented along the fore-aft direction, the first segment translatable within the slot between the first position and the second position.
However, Vauchel teaches wherein the first segment (Fig. 5, 1a) is positioned within a slot (Para. 0047, “this intermediate member defining a housing 27 able to accommodate the upstream edge 11 of the outer wall 1a”) formed in an outer surface of the nacelle (Fig. 5, nacelle 13), the slot oriented along the fore-aft direction (Fig. 5, left-right is fore-aft of the nacelle), the first segment translatable within the slot between the first position (Fig. 5, 1a is in a forward, first position) and the second position (Fig. 7, 1a is in an aft, second position in which the distance from the leading edge of the first segment to the leading edge of the nacelle is greater than in the first position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brine by having the first segment positioned within a slot formed in an outer surface of the nacelle, the slot oriented along the fore-aft direction, the first segment translatable within the slot between the first position and the second position as disclosed by Vauchel. One of ordinary skill in the art would have been motivated to make this modification to provide “various nozzle cross sections desired for various phases of flight of an aircraft” (Vauchel, para. 0056).

Claims 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brine, in view of Nestico et al (“Nestico”) (US 20190002118 A1).
Re claim 9, Brine discloses the apparatus of claim 1, further comprising: an actuation mechanism (Fig. 3, 46) operatively coupled to the first segment (46 is coupled to segment 12 through bracket 40), the actuation mechanism (46) configured to translate the first segment along the fore-aft direction (Col. 4, lines 8-10, the actuator causes the bracket 40 to pivot about 44 which causes the segment 12 to translate fore-aft); but fails to disclose a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism.
However, Nestico teaches a controller (Fig. 16, control system 1528) operatively coupled to the actuation mechanism (Fig. 16, actuator assemblies 610), the controller configured to control the Fig. 16 shows controller at least indirectly controlling the actuation mechanism; Para. 0060).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brine by having a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism as disclosed by Nestico. One of ordinary skill in the art would have been motivated to make this modification to provide hands-off, autonomous operations because “autonomous operation permits reduced pilot load during critical operational periods” (Nestico, Para 0029).
Re claim 10, Brine as modified discloses the apparatus of claim 9, but fails to disclose wherein the controller is configured to command the actuation mechanism to translate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
However Nestico teaches wherein the controller (1528) is configured to command the actuation mechanism (Fig. 16, controller 1528 outputs commands to control actuator assemblies 610) to translate the first segment (Para 0047) in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the Para 0063), a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brine as modified by having the controller be configured to command the actuation mechanism to translate the first segment in response to the controller detecting a threshold parameter associated with an altitude of the aircraft as disclosed by Nestico. One of ordinary skill in the art would have been motivated to make this modification to provide autonomous operations because “autonomous operation permits reduced pilot load during critical operational periods” (Nestico, Para 0029).
Re claim 19, Brine as modified discloses method of claim 11, further comprising: an actuation mechanism (Fig. 3, 46) operatively coupled to the first segment (46 is coupled to segment 12 through bracket 40), the actuation mechanism (46) configured to translate the first segment along the fore-aft direction (Col. 4, lines 8-10, the actuator causes the bracket 40 to pivot about 44 which causes the segment 12 to translate fore-aft); but fails to disclose controlling an actuation mechanism via a controller operatively coupled to the actuation mechanism.
However, Nestico teaches controlling an actuation mechanism (Fig. 16 shows controller at least indirectly controlling the actuation mechanism; Para 0060) via a controller (Fig. 16, control system 1528) operatively coupled to the actuation mechanism (Fig. 16, actuator assemblies 610).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brine by controlling an actuation mechanism via a controller operatively coupled to the actuation mechanism as disclosed by Nestico. One of ordinary skill in the art would have been motivated to make this modification to provide autonomous operations because “autonomous operation permits reduced pilot load during critical operational periods” (Nestico, Para 0029).
Re claim 20, Brine as modified discloses the method of claim 19, but fails to disclose wherein controlling the actuation mechanism includes commanding the actuation mechanism, via the controller, to translate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
However, Nestico teaches a method of controlling the actuation mechanism including commanding the actuation mechanism (Fig. 16, controller 1528 outputs commands to control actuator assemblies 610), via the controller (1528), to translate the first segment (Para 0047) in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft (Para 0063), a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brine as modified by having the controller be configured to command the actuation mechanism to translate the first segment in response to the controller detecting a threshold parameter associated with an altitude of the aircraft as disclosed by Nestico. One of ordinary skill in the art would have been motivated to make this .

Allowable Subject Matter
Claims 6 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Brine discloses the parent claims of claims 6 and 16 as discussed in the prior art rejections above. Claims 6 and 16 recite “wherein respective ones of the one or more first airflow openings are transversely aligned with corresponding respective ones of the one or more second airflow openings when the first segment is in the second position.” Transversely aligned is interpreted as having the openings overlap one another when viewed from along the transverse axis (i.e. from the aircraft right or left side). The openings of Brine are not transversely aligned and it would not be obvious to reorient the segments to provide that.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Variable Geometry Nacelle Assembly For A Gas Turbine Engine by Jain (US 8205430 B2) relates to a nacelle cowl with a movable portion.
Propeller Surface Area Treatments For Sound Dampening by Beckman (US 10259574 B2) relates to active propeller blade treatments that are movable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        

/COLIN ZOHOORI/Examiner, Art Unit 3642